—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered June 22, 1992, convicting him of arson in the first degree (two counts), attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court did not err in summarily denying that branch of the defendant’s omnibus motion which was to suppress physical evidence seized pursuant to a search warrant. The defendant’s supporting papers merely contained conclusory allegations which were insufficient to raise any factual issues to be resolved at a hearing (see, People v Mendoza, 82 NY2d 415, 429).
By pleading guilty, the defendant forfeited his right to seek appellate review of any alleged nonjurisdictional defects in the criminal proceeding (see, People v Morgan, 209 AD2d 727; People v Gerber, 182 AD2d 252), including his claim of Rosario *754violations (see, People v Agyman, 204 AD2d 731; People v Sebastian, 197 AD2d 647; People v West, 184 AD2d 743; People v Cusani, 153 AD2d 574), as well as his claim that the prosecution failed to turn over certain Brady material to him (see, People v Thompson, 174 AD2d 702, 704; People v Day, 150 AD2d 595, 600).
Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.